Haskell, J.
Debt by a deputy sheriff to recover of the county fees for the service of liquor warrants disallowed by the county commissioners.
I. The action cannot be maintained. An officer whose fees are fixed by statute for the service of criminal process is not a creditor of the county, and has no right of action therefor. His fees are payable from the treasury only upon warrant of some judicial tribunal or auditing board empowered to audit and allow such fees and order them paid from the treasury. If every officer, state witness, or juror, could sue for and recover fees, regardless of control by the court, public business would be embarrassed and confusion might ensue that would be intolerable. The service of such person is in obedience to law, and there is no contract, express or implied, between him and the county. Clark v. Clark, 62 Maine, 255. In the case at bar the law required the plaintiff to return his fees to the Municipal Court of Portland, and as the case there ended, that court, not being authorized to draw warrants upon the county treasurer, could only certify them to the county commissioners, whose duty it was to audit and allow such as were legal and order them paid from the county treasury. The law gives no appeal from their decision, and the plaintiff cannot create one by suit to recover his claim. The most he could do would be to apply to the Supreme Judicial Court, that has supervisory jurisdiction over all inferior courts, for the correction of any erroneous action of the commissioners apart from the exercise of judgment and discretion.
*319TI. The plaintiff was a deputy of the sheriff, especially charged with the enforcement of the liquor law under the act of 1872, now § 60 of c. 27, It. S. That statute charges such officers with diligent and faithful inquiries into violations of law, and directs them to institute proceedings by “promptly entering a complaint before a magistrate and executing the warrants thereon issued or by furnishing the county attorney promptly and without delay with the names of alleged offenders and of the witnesses.”
The statute further provides: “For services under this section sheriffs and their deputies acting under their directions shall receive the same per diem compensation as for attendance on the Supreme Judicial Court, and the same fees for travel as for the service of warrants in criminal cases, together with such incidental expenses as are just and proper, bills for which shall be audited by the county commissioners and paid from the county treasury.”
Nothing can be plainer than that for all services under this statute the compensation fixed by it shall be in full satisfaction thereof. Now what does the statute require? 1. Diligent inquiry into all violations of law. 2. The institution of proceedings against offenders by complaint to magistrates and the execution of process granted by them. 3. Promptly informing county attorneys who offenders are and giving them the names of witnesses. For doing this, what shall be the compensation ? Two dollars a day and six cents a mile for travel and also incidental expenses that are just and proper, and the county commissioners are made the arbiters to determine the whole matter, and order payment from the treasury. These are all the fees allowable for such services. The legislature considered them adequate, and when they are not can provide compensation that is. All this plaintiff could tax is per diem two dollars, travel six cents a mile and incidentals that are just and reasonable. There is no other fee or compensation for the service of a warrant, and therefore none can be allowed. After receiving all the compensation above .provided, the plaintiff sues to recover $680 for the service of warrants. On 503 warrants liquor was seized and no person arrested. On 857 warrants no liquor was *320seized and no person arrested. These fees should not have been taxed and they were properly disallowed by the commissioners.

Plaintiff nonsuit.